COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Clements and Senior Judge Annunziata


JOHN E. HALL ELECTRICAL COMPANY AND
 THE UNION INSURANCE COMPANY
                                                                  MEMORANDUM OPINION*
v.     Record No. 1275-06-2                                            PER CURIAM
                                                                    SEPTEMBER 19, 2006
STEVEN ALLEN McFERRIN


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Richard A. Hobson, on brief), for appellants.

                 (John H. Klein; Charlene A. Morring; Montagna Klein Camden,
                 LLP, on brief), for appellee.


       John E. Hall Electrical Company and its insurer appeal a decision of the Workers’

Compensation Commission finding that employer failed to prove that Steven Allen McFerrin’s

marijuana intoxication barred his claim for benefits pursuant to Code § 65.2-306. We have

reviewed the record and the commission’s opinion and find that this appeal is without merit.

Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

McFerrin v. John E. Hall Electrical Company, VWC File No. 221-39-46 (April 24, 2006). We

dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.